Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2. Claims 3, 4 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claim 1, 2, 5-6, 9-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 20170018980 A1), hereinafter “Yang” in view of Mikami et al (US 20140252904 A1), hereinafter “Mikami”.
	With respect to claim 1, Yang discloses  a stator having a plurality of slots (part 3, slots marked on figure below); a rotor rotatably disposed inside the stator (part 5); a plurality of permanent magnets (part 52) and a plurality of flux barriers (part 56) provided on a side of one end of each of the plurality of permanent magnets, adjacent to an outer circumferential surface of the rotor (slots are adjacent to the outer circumference of the rotor), wherein the rotor has a number of magnetic poles including the plurality of permanent magnets (paragraph 38 “rotor 5 has a number P of poles (magnets)”), and a ratio 
	However Yang does not disclose “[the magnets] having a same polarity and disposed at intervals in a circumferential direction in the rotor and wherein a number of the plurality of permanent magnets is 1/2 of the number of magnetic poles of the rotor”.
	Mikami does disclose having a same polarity and disposed at intervals in a circumferential direction in the rotor (Mikami figure 3, magnets have same polarity); and wherein a number of the plurality of permanent magnets is 1/2 of the number of magnetic poles of the rotor (Mikami figure 3, magnets are ½ the poles and core represents the ½).  
	It would have been obvious, to one of ordinary skill in the art, at the time of filing, to modify the motor disclosed in Yang with same polarity magnets and ½ of the poles being due to the magnets in order to reduce the complexity of the motor and decrease manufacturing costs.


    PNG
    media_image1.png
    320
    345
    media_image1.png
    Greyscale

Yang Figure 1

n≤ Θm≤ Θm + Θs/2, Θn=360/P, Θs=360/S, where P is the number of magnetic poles of the rotor, and S is the number of slots of the stator (paragraph 38 “rotor 5 has a number P of poles (magnets) such that 0.444≦θ1/(360°/P)≦0.665 and P is a natural number.” resulting equation gives a wider range).
With respect to claim 5, Yang in view of Mikami discloses the above mentioned limitations, Yang further discloses the number of magnetic poles of the rotor satisfies a following formula: P=2N (paragraph 38 “rotor 5 has a number P of poles… and P is a natural number”).
With respect to claim 6, Yang in view of Mikami discloses the above mentioned limitations, Yang further discloses the rotor has a cylindrical shape (figure 7 part 51 is in a cylindrical shape), and the plurality of flux bafflers are a plurality of voids adjacent to the outer circumferential surface of the rotor (part 56 are voids adjacent to the circumferential surface of the rotor) and at predetermined intervals in the circumferential direction of the rotor (voids come in regular intervals).  
With respect to claim 9, Yang discloses the stator includes a plurality of teeth protruding from an inner circumferential surface (teeth, part 32, form an inner circumferential surface) of a cylindrical yoke toward a center of the stator, and the stator is a concentric winding type stator in which coils are wound on each of the plurality of teeth (paragraph 28 “The stator 3 includes a stator core 31, a plurality of winding teeth 32, which are evenly distributed on the stator core, and a winding 33 on each respective winding tooth 32. The winding teeth are position on the stator core 31 to face the rotor 5.”).  
With respect to claim 10, Yang discloses each of the plurality of teeth is provided with a step portion including at least one step surface facing the rotor (paragraph 41 “Here, the surface of the front portion 322 can be straight or curved. To increase the distance variation range between the side wall (i.e., the front portion 322) of the winding tooth 32 and point on outer surface 50 of the rotor 5, a 
With respect to claim 11, Yang discloses a rotation shaft is disposed at a center of the rotor (paragraph 46 “Furthermore, the rotor 5 may also comprise a shaft 58 with the rotor core 51 therearound.”), and a plurality of inner flux bafflers are formed between the rotation shaft and the plurality of permanent magnets (Inner flux barriers marked on figure below).  

    PNG
    media_image2.png
    223
    281
    media_image2.png
    Greyscale

Yang Figure 7

 	With respect to claim 14 Yang in view of Mikami discloses the above mentioned limitations, Yang further discloses wherein each of the plurality of permanent magnets is formed in a bar shape (part 52 is bar shaped).  
With respect to claim 15, Yang discloses a stator having a plurality of slots (part 3, slots marked on figure below); a rotor rotatably disposed inside the stator (part 5);  a rotation shaft disposed at a center of the rotor (paragraph 46 “Furthermore, the rotor 5 may also comprise a shaft 58 with the rotor core 51 therearound.”); and a plurality of left flux barriers and a plurality of right flux barriers provided on left and right sides of one end of each of the plurality of permanent magnets  (part 56), adjacent to 
However Yang does not disclose “a plurality of permanent magnets having a same polarity and disposed at intervals in a circumferential direction inside the rotor”.
Mikami does disclose 38a plurality of permanent magnets having a same polarity and disposed at intervals in a circumferential direction inside the rotor; (figure 3, magnets have same polarity); 
It would have been obvious, to one of ordinary skill in the art, at the time of filing, to modify the motor disclosed in Yang with same polarity magnets and ½ of the poles being due to the magnets in order to reduce the complexity of the motor and decrease manufacturing costs.
With respect to claim 16, Yang in view of Mikami discloses the above mentioned limitations, Yang further discloses a pole arc angle Om of each of the plurality of permanent magnets satisfies following formulas: Θn≤ Θm≤ Θm + Θs/2, Θn=360/P, Θs=360/S, where P is the number of magnetic poles of the rotor, and S is the number of slots of the stator (paragraph 38 “rotor 5 has a number P of poles (magnets) such that 0.444≦θ1/(360°/P)≦0.665 and P is a natural number.” resulting equation gives a wider range).

5. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Mikami in further view of Kinpara et al (US 20190115810 A1), hereinafter “Kinpara”.
With respect to claim 7, Yang in view of Mikami discloses the above mentioned limitations, Yang further discloses the rotor includes a plurality of magnet insertion holes in which the plurality of permanent magnets are disposed (part 53), a left flux baffler and a right flux baffler of the plurality of 
However Yang does not disclose “the magnet insertion hole is in fluid communication with the corresponding left flux baffler and the right flux barrier.”
 Kinpara does disclose the magnet insertion hole is in fluid communication with the corresponding left flux baffler and the right flux barrier ([0055] Thus, each magnetic steel sheet 10 is provided with an opening of the shaft hole 18 at the center, openings of the magnet holes 12 in the peripheral part, openings of the axial oil paths 26).  
It would have been obvious, to one of ordinary skill in the art, at the time of filing, to modify the motor disclosed in Yang and Mikami with the cooling of Kinpara in order to reduce magnetic loses due to heat generated by the motor.
6. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Mikami in further view of Kinpara in further view of SASAKI et al (US 20170279322 A1), hereinafter “Sasaki”.
With respect to claim 8, Yang in view of Mikami in further view of Kinpara discloses the above mentioned limitations but does not disclose, “a partition wall between the magnet insertion hole and the corresponding left flux barrier and the right flux baffler. “
Sasaki does disclose a partition wall between the magnet insertion hole and the corresponding left flux barrier and the right flux baffler (see figure marked below).

    PNG
    media_image3.png
    223
    326
    media_image3.png
    Greyscale

Sasaki Figure 2

7. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Mikami in further view of Nigo et al (US 20150372548 A1), hereinafter “Nigo”.
With respect to claim 12, Yang discloses the above mentioned limitations but does not disclose “the plurality of permanent magnets are formed of ferrite “
	Mikami does disclose the plurality of permanent magnets are formed of ferrite (paragraph 252 “Ferrite magnets may be used as the back surface auxiliary magnets 34 and 35, for example.”) 
However Yang in view of Mikami does not disclose “rare earth material.”
Nigo discloses rare earth material (paragraph 55 “Further, in general, a rare-earth magnet is manufactured by processing a block-shaped magnet, and hence is appropriate for a plate-like magnet”).  
.  
8. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Mikami in further view of Nigo in further view of Cai et al (US 7851958), hereinafter “Cai”.
With respect to claim 13, Yang discloses the above mentioned limitations but does not disclose “each of the plurality of permanent magnets is formed in any one of a V shape, a C shape, and a U shape.”
Mikami does disclose a C shape (part 35 is C shaped).
Mikami does not disclose “a V shape “or a “U shape”.
Nigo does disclose a U shape (part 19 is U shaped).  
Nigo does not disclose a “V shape”.
Cai does disclose a V shape (part 32 in figure 7).
It would have been obvious, to one of ordinary skill in the art, at the time of filing, to modify the motor disclosed in Yang with the magnets shapes disclosed in Mikami, Nigo and Cai in order to better harness the magnetic flux of the rotor.
9. Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nigo in view of Yang in further view of Mikami.
With respect to claim 19. A compressor comprising: an interior permanent magnet motor (claim 7 “A compressor, comprising, in an airtight container: a motor”), comprising: a stator having a plurality of slots (part 9); a rotor rotatably disposed inside the stator (part 5).
	However, Nigo does not disclose “a plurality of permanent magnets having a same polarity and disposed at intervals in a circumferential direction in the rotor; and a plurality of flux barriers provided 
	Mikami does disclose plurality of permanent magnets having a same polarity and disposed at intervals in a circumferential direction in the rotor (figure 3, magnets have same polarity) and wherein a number of the plurality of permanent magnets provided in the rotor is 1/2 of the number of magnetic poles of the rotor (Mikami figure 3, magnets are ½ the poles and core represents the ½).  
	Mikami does not disclose “a plurality of flux barriers provided on a side of one end of each of the plurality of permanent magnets adjacent to an outer circumferential surface of the rotor, wherein the rotor has a number of magnetic poles including the plurality of permanent magnets, and a ratio of a number of the plurality of slots of the stator to a number of magnetic poles of the rotor is 3:2 or 3:4”
Yang does disclose a plurality of flux barriers (part 56) provided on a side of one end of each of the plurality of permanent magnets adjacent to an outer circumferential surface of the rotor (slots are adjacent to the outer circumference of the rotor), wherein the rotor has a number of magnetic poles including the plurality of permanent magnets (paragraph 38 “rotor 5 has a number P of poles (magnets)”), and a ratio of a number of the plurality of slots of the stator to a number of magnetic poles of the rotor is 3:2 or 3:4 (claim 10 “The brushless motor according to claim 1, wherein a ratio of a number of winding teeth to a number of poles distributed around the rotor core is 3:2.”). 
With respect to claim 20 Nigo discloses a refrigeration cycle apparatus comprising: the compressor of claim 19 (claim 8 “A refrigeration and air conditioning apparatus, comprising the compressor of claim 7 as a component of a refrigeration cycle.”).


Conclusion
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RILEY OWEN STOUT whose telephone number is (571)272-5819.  The examiner can normally be reached on Monday-Friday 7:30-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.O.S./Examiner, Art Unit 2832                                                                                                                                                                                                        

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832